Citation Nr: 1602165	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with cataracts.

2.  Entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.

3.  Entitlement to initial increased ratings for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas reported that the Veteran served on active duty from January 1991 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VARO in Houston, Texas dated in December 2009 and June 2011.

In September 2015, these matters were last before the Board.  At that time, the Board remanded the matter to afford the Veteran a videoconference hearing before the Board.  However, the Veteran withdrew her hearing request, and requested that the Board decide the appeal based upon the evidence of record.  See December 2015 Statement in Support of Claim (VA Form 21-4138).

A review of the record reveals evidence of unemployability and interference with employment as due to the service connected disability on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to her service-connected type II diabetes mellitus, and as such, TDIU is properly before the Board.

The issue of entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a statement received by VA on December 21, 2015, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew her Substantive Appeal with respect to the issues of entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010, and entitlement to initial increased ratings for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal have been met with respect to the issues of entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010, and entitlement to initial increased ratings for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Via a Statement in Support of Claim (VA Form 21-4138) received by VA in December 2015, the Veteran notified the Board that she desired to withdraw her appeal of the issues of entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010, and entitlement to initial increased ratings for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issues, and the appeals are therefore dismissed.


ORDER

With respect to the issue of entitlement to initial increased ratings for venous stasis hyperpigmentation of the right lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010, the appeal is dismissed.

With respect to the issue of entitlement to initial increased ratings for venous stasis hyperpigmentation of the left lower extremity, evaluated as noncompensably disabling from June 23, 2005, to January 25, 2010, and as 10 percent disabling from January 26, 2010, the appeal is dismissed.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran's diabetes mellitus type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In support of substantiating her claim, the Veteran submitted a February 2013 letter from a VA physician.  The letter relates that the Veteran's diabetes required her to use insulin and restrict her diet.  The letter also relates that she was required to "regulate her activities," i.e "follow a regular daily schedule" in order to optimize her diabetic control.  

In April 2015, the Veteran was afforded a VA examination to address the severity of her type II diabetes mellitus.  The report of the examination does not contain any findings that the Veteran had to restrict her diet or regulate her activities.  The examination report makes no reference to any review of the claims file, including the February 2013 letter in which it is indicated that the Veteran's type II diabetes mellitus required a restricted diet and regulation of activities.  It remains unclear to the Board whether the need to "follow a regular daily schedule" is what is medically contemplated by the regulation requiring regulation of activities.  This is an inherently medical question, on which the Board is not competent to opine. 

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Due to the April 2015 examiner's failure to address the February 2013 letter, the opinion appears to be based upon a less than a full review of the claims file. Accordingly, it must be returned.  38 C.F.R. § 4.2 (2015).

Also, as noted above, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  There is evidence of record indicating that the Veteran has alleged unemployability as a result of her service-connected type II diabetes mellitus and associated complications.  See April 2015 VA examination report.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide her with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that she supply the requisite information.

2.  Schedule the Veteran for a VA diabetes mellitus and eye examinations to determine the current severity of her diabetes mellitus and bilateral cataracts.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

The claims file should be made available to the examiner for review prior to the examination.  The examiner's attention is directed to the February 2013 letter from a VA physician, which indicates that the Veteran's type II diabetes mellitus requires restriction of diet and regulation of activity.  The examiner is asked to elicit a history from the Veteran as to what restrictions and regulations her doctor has put her on, and what her understanding of the need to "follow a daily schedule" is.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


